       Case 4:20-cv-01189-P Document 1 Filed 10/29/20             Page 1 of 47 PageID 1


                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

  VF OUTDOOR, LLC, a Delaware company
  and W-D APPAREL COMPANY, LLC
  a Delaware company,
                                                   Civil Action No.: ______________________
           Plaintiffs,
                                                   COMPLAINT         FOR    DAMAGES,
  v.                                               INJUNCTIVE, AND OTHER RELIEF
                                                   FOR VIOLATION OF 15 U.S.C. § 1114,
  HATBOX OF ROCKLAND COUNTY INC.
                                                   15 U.S.C. § 1125(a), AND RELATED
  a New York corporation, QUALITY HATS
                                                   CLAIMS
  INC., a New Jersey corporation, MITCHELL
  ELLENBOGEN,          an  individual, JEB
  ENTERPRISES LLC, a New Jersey limited
  liability company, JOSEPH ELLENBOGEN
  an individual, and JOHN DOES, 1-10,

           Defendants.                             JURY DEMAND


         Plaintiffs VF Outdoor, LLC and W-D Apparel Company, LLC (collectively, “Dickies” or

“Plaintiffs”), bring this action against Defendants Hatbox of Rockland County Inc., Quality Hats

Inc., Mitchell Ellenbogen, Jeb Enterprises LLC, Joseph Ellenbogen, and John Does 1-10

(collectively, “Defendants”) for: (1): trademark infringement in violation of the LANHAM ACT, 15

U.S.C. § 1114 and 15 U.S.C. § 1125; (2) unfair competition in violation of the LANHAM ACT, 15

U.S.C. § 1125(a)(1)(A); (3) false advertising in violation of the LANHAM ACT, 15 U.S.C.

§ 1125(a)(1)(B); (4) trademark infringement in violation of TEX. BUS. & COM. CODE § 16.102; and

(5) unfair competition under Texas common law.           These claims arise from Defendants’

misappropriation of Dickies’ trademarks in connection with Defendants’ unlawful sale on the

Internet of materially different and non-genuine products bearing Dickies’ trademarks to unwitting

customers. In support of their complaint, Dickies states as follows:




COMPLAINT                                                                                 PAGE 1
    Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 2 of 47 PageID 2



                                        I.      PARTIES

         1.    Plaintiff VF Outdoor, LLC is a Delaware limited liability company. Dickies, the

division of VF Outdoor, LLC upon whose behalf this action is being brought, has its principal

place of business located in Fort Worth, Texas.

         2.    Plaintiff W-D Apparel Company, LLC is a Delaware limited liability company with

its principal place of business located in Wilmington, Delaware.

         3.    Defendant Hatbox of Rockland County Inc. (“Hatbox”) is a New York corporation

that has its principal place of business in Monsey, New York. The certificate of incorporation for

Hatbox that was filed with the New York Department of State directs the New York Secretary of

State to mail process to Hatbox at 71 Route 59, Monsey, New York 10952.

         4.    Defendant Quality Hats Inc. (“Quality Hats”) is a New Jersey corporation that has

its principal place of business located at 440 Glenn Road, Jackson, New Jersey 08527. The articles

of incorporation for Quality Hats that were filed with the State of New Jersey list 440 Glenn Road,

Jackson, New Jersey 08527 as the registered office of Quality Hats.

         5.    Defendant Mitchell Ellenbogen is a natural person who is the owner and operator

of Hatbox and Quality Hats. Upon information and belief, Mitchell Ellenbogen resides at

440 Glenn Road, Jackson, New Jersey 08527 or 1938 New York Avenue, Brooklyn, New York

11210.

         6.    Defendant Jeb Enterprises LLC (“Jeb Enterprises”) is a New Jersey limited liability

company that has its principal place of business located at 8 Shenandoah Drive, Lakewood,

New Jersey 08701. The certificate of formation for Jeb Enterprises that was filed with the State

of New Jersey lists 8 Shenandoah Drive, Lakewood, New Jersey 08701 as the registered office

and main business address of Jeb Enterprises.



COMPLAINT                                                                                  PAGE 2
    Case 4:20-cv-01189-P Document 1 Filed 10/29/20                   Page 3 of 47 PageID 3



       7.      Upon information and belief, Defendant Joseph Ellenbogen is a natural person who,

upon information and belief, is the sole member of Jeb Enterprises. The certificate of formation

Jeb Enterprises lists Joseph Ellenbogen as a member of the LLC and does not list any individuals

as members or managers of the LLC. Upon information and belief, Joseph Ellenbogen resides at

8 Shenandoah Drive, Lakewood, New Jersey 08701.

       8.      Upon information and belief, Hatbox, Quality Hats, Mitchell Ellenbogen,

Jeb Enterprises, and Joseph Ellenbogen collectively operate third-party storefronts on

www.amazon.com (“Amazon”) that are currently called “The Icon Group” (Merchant ID number:

A3L62QKSGA4SE5) and “HB INC.” (Merchant ID number: A2MKMYR9E88J5H) (collectively,

the “Storefronts”), and which are selling and have sold infringing products bearing Dickies’

trademarks.           The       Storefronts      can      be      accessed,       respectively,      at

https://www.amazon.com/sp?seller=A3L62QKSGA4SE5                                                    and

https://www.amazon.com/sp?seller=A2MKMYR9E88J5H.

       9.      Upon information and belief, Mitchell Ellenbogen is in control of, a principal of,

and primarily responsible for the actions of Hatbox and Quality Hats.

       10.     Dickies asserts claims against Mitchell Ellenbogen in both his individual capacity

as well as his capacity as a corporate officer of Hatbox and Quality Hats.

       11.     Mitchell Ellenbogen directs, controls, ratifies, participates in, or is the moving force

behind the sales of infringing products bearing Dickies’ trademarks by Hatbox and Quality Hats

Accordingly, Mitchell Ellbogen is personally liable for infringing activities of Hatbox and Quality

Hats without regard to piercing the corporate veil.

       12.     Alternatively, Hatbox and Quality Hats follow so few corporate formalities and are

so dominated by Mitchell Ellenbogen that they are merely alter egos of Mitchell Ellenbogen. This



COMPLAINT                                                                                      PAGE 3
     Case 4:20-cv-01189-P Document 1 Filed 10/29/20                    Page 4 of 47 PageID 4



is reflected, in part, by the fact that its registered office and only place of business of Quality Hats

is a residence owned by Mitchell Ellenbogen, and he is the only director of the company.

Accordingly, Dickies is entitled to pierce the corporate veils of Hatbox and Quality Hats and hold

Mitchell Ellenbogen personally liable for the infringing activities of Hatbox and Quality Hats.

        13.     Upon information and belief, Joseph Ellenbogen is the sole member of, in control

of, and primarily responsible for the actions of Jeb Enterprises.

        14.     Dickies asserts claims against Joseph Ellenbogen in both his individual capacity as

well as his capacity as a member of Jeb Enterprises.

        15.     Joseph Ellenbogen directs, controls, ratifies, participates in, or is the moving force

behind the sales of infringing products bearing Dickies’ trademarks by Jeb Enterprises.

Accordingly, Joseph Ellbogen is personally liable for infringing activities of Jeb Enterprises

without regard to piercing the corporate veil.

        16.     Alternatively, Jeb Enterprises follows so few corporate formalities and is so

dominated by Joseph Ellenbogen that it is merely an alter ego of Joseph Ellenbogen. This is

reflected, in part, by the facts that: (i) Joseph Ellenbogen is the sole member listed on the certificate

of formation of Jeb Enterprises, and (ii) the “main business address” that is listed the certificate of

formation for Jeb Enterprises is Joseph Ellenbogen’s home residence. Accordingly, Dickies is

entitled to pierce the corporate veil of Jeb Enterprises and hold Joseph Ellenbogen personally liable

for the infringing activities of Jeb Enterprises.

        17.     Dickies believes that other individuals or entities may be responsible for the events

and occurrences referred to herein or be otherwise interested in the outcome of the dispute. The

true names, involvement, and capacities, whether individual, corporate, associated, or otherwise

of these individuals or entities are unknown to Dickies. Therefore, Dickies sues these Defendants



COMPLAINT                                                                                        PAGE 4
    Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 5 of 47 PageID 5



by the fictitious names John Does 1 through 10. When the true names, involvement, and capacities

of these parties are ascertained, Dickies will seek leave to amend this Complaint accordingly. If

Dickies does not identify any such parties, it will dismiss these Defendants from this action.

                                     II.    JURISDICTION

       18.     This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331,

28 U.S.C. § 1338, and 28 U.S.C. § 1367. Dickies’ federal claims are predicated on 15 U.S.C.

§§ 1114 and 1125(a), and its claims arising under the laws of the State of Texas are substantially

related to its federal claims such that they form part of the same case or controversy under Article

III of the United States Constitution.

       19.     This Court has personal jurisdiction over Defendants because they have expressly

aimed tortious activities toward the State of Texas and established sufficient minimum contacts

with Texas by, among other things, advertising and selling infringing products bearing Dickies’

trademarks to consumers within Texas through an interactive commercial website through the

regular course of business, with knowledge that Dickies is located in Texas and is harmed in Texas

as a result of Defendants’ sales of infringing products to Texas residents. Defendants know that

Dickies is located in Texas, among other reasons, because Defendants received cease-and-desist

letters from Dickies that identified VF Outdoor, LLC’s “Dickies” division as being located in

Texas. Dickies’ claims arise out of Defendants’ sales of infringing products bearing Dickies’

trademarks to Texas residents through the regular course of business.

       20.     Defendants have created two, and potentially more, interactive storefronts on

Amazon. Through the Storefronts, Defendants actively advertise, market, sell, ship, and distribute

infringing products bearing Dickies’ trademarks in Texas and to Texas residents. Defendants

continue to engage in these actions despite being put on notice of their illegal conduct and the



COMPLAINT                                                                                   PAGE 5
     Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 6 of 47 PageID 6



impendency of this action, and have not taken any steps to prevent residents of Texas from

purchasing products bearing Dickies’ trademarks from Defendants’ Storefronts.

         21.   Moreover, by utilizing Amazon’s “Fulfillment by Amazon” service, Defendants

have agreed to permit Amazon to store their products in Amazon warehouses located across the

country, including in Texas, and agree to have their products shipped to residents of all 50 states.

Given that Defendants are selling a high volume of infringing products bearing Dickies’

trademarks, it is exceedingly likely that large quantities of infringing products bearing Dickies’

trademarks, owned by Defendants, are being stored within Texas by Amazon before the products

are purchased by residents of Texas.

         22.   Defendants’ activities in Texas have been significant and they have made

substantial and regular sales of infringing products bearing Dickies’ trademarks to residents of

Texas.

                                          III.   VENUE

         23.   Venue is properly founded in this judicial district pursuant to 28 U.S.C. § 1391(b),

because a substantial part of the events giving rise to Dickies’ claims occurred within this judicial

district.

                              IV.      FACTUAL ALLEGATIONS

Dickies and Its Trademarks

         24.   Dickies is among the largest workwear manufacturers in the world, with a global

presence stretching from the United States to the European Union to a host of other countries,

including South Africa, Australia, Russia, Chile, Japan, Iceland, Canada, and Mexico.

         25.   Dickies manufactures and sells a wide variety of apparel, including work pants and

work shirts as well as items such as women’s workwear, chore coats, and denim jeans (collectively,

“Dickies Products”).

COMPLAINT                                                                                    PAGE 6
    Case 4:20-cv-01189-P Document 1 Filed 10/29/20                  Page 7 of 47 PageID 7



       26.     Dickies allows Dickies Products to be sold to end-user consumers in the United

States only by: (1) Dickies itself (through the Dickies website, https://www.dickies.com, and

brick-and-mortar stores owned and operated by Dickies); and (2) distributors and retailers who are

expressly authorized by Dickies to sell Dickies Products in brick-and-mortar locations and/or on

the Internet (collectively, “Authorized Sellers”).

       27.     Dickies allows Authorized Sellers to sell Dickies Products in approved channels

only and require Authorized Sellers to abide by agreements, policies, and other rules that impose

requirements relating to quality controls, customer service, and other sales practices (collectively,

the “Dickies Rules”).

       28.     Dickies devotes a significant amount of time, energy, and resources toward

protecting the value of its brands, products, name, and reputation.          By allowing end-user

consumers to purchase Dickies Products only from Dickies itself or from Authorized Sellers who

are required to follow the quality controls and other requirements in the Dickies Rules, Dickies

ensures that consumers receive products that are subject to their quality controls and maintain the

integrity and reputation of their brands. In the highly competitive workware market, quality and

customer service are fundamental parts of a consumer’s decision to purchase a product.

       29.     To promote and protect the “Dickies” brand, W-D Apparel Company, LLC owns

and/or has registered numerous trademarks with the United States Patent and Trademark Office

(“USPTO”) with respect to Dickies’ brand and products, including DICKIES® (U.S. Trademark

Reg. Nos.; 594,540; 594,541; 609,147; 625,855; 1,267,257; 1,566,088; 2,599,332; 2,613,484;

2,666,109; 3,063,324; and 4,473,451) (collectively, the “Dickies Registered Trademarks”). W-D

Apparel Company, LLC has also applied for the following trademarks with the USPTO: Serial

Nos. 88,927,332; 88,927,256; 88,896,666; 88,896,658. W-D Apparel Company, LLC is a wholly



COMPLAINT                                                                                    PAGE 7
       Case 4:20-cv-01189-P Document 1 Filed 10/29/20                  Page 8 of 47 PageID 8



owned subsidiary of VF Outdoor, LLC.

         30.        The registration for each of the Dickies Registered Trademarks is valid, subsisting,

and in full force and effect.

         31.        Dickies actively uses and markets the Dickies Registered Trademarks in commerce.

         32.        Consumers recognize the Dickies Registered Trademarks as being associated with

Plaintiffs.

         33.        Due to the superior quality and exclusive distribution of Dickies Products, and

because Plaintiffs are recognized as the source of high-quality products, the Dickies Registered

Trademarks have enormous value.

         The Defendants

         34.        Upon information and belief, Defendant Mitchell Ellenbogen owns and operates a

series of brick-and-mortar menswear retail locations under the name “Hat Box” (“Hat Box B &

M”).          Per    the   website,   Hat   Box    B    &   M    has    eight   retail   locations.   See

https://hatboxmenswear.com/pages/our-locations

         35.        Upon information and belief, Hat Box B & M owns and operates the “HB INC.”

storefront on Amazon. “HB INC.” sells several items marketed under the “Hat Box” name, as

well as products bearing the Dickies Registered Trademarks. Upon information and belief, Hat

Box B & M and Defendant Mitchell Ellenbogen have used their distribution channels for their

brick-and-mortar stores to divert products onto Amazon.

         36.        Upon information and belief, Defendant Joseph Ellenbogen is the son of Defendant

Mitchell Ellenbogen and owns and operates “The Icon Group” storefront on Amazon, which also

sells products bearing the Dickies Registered Trademarks. Upon information and belief, Mitchell

Ellenbogen and Hatbox have permitted Joseph Ellenbogen to utilize the Hat Box B & M



COMPLAINT                                                                                         PAGE 8
     Case 4:20-cv-01189-P Document 1 Filed 10/29/20                  Page 9 of 47 PageID 9



distribution channels for their brick-and-mortar stores to divert products onto Amazon.

Online Marketplaces and the Challenge They Present to Dickies Product Quality

         37.    E-commerce retail sales have exploded over the past decade. From 2009 to the end

of Q1 in 2020, the percentage of total retail sales in the United States that were completed through

e-commerce channels rose from 3.8% to 16.1%. E-Commerce Retail Sales as a Percent of Total

Sales,     FEDERAL       RESERVE        BANK     OF     ST.     LOUIS      (August      18,     2020),

https://fred.stlouisfed.org/series/ECOMPCTSA.

         38.    In 2019, consumers spent $601.75 billion on e-commerce sales, a 14.9% increase

from 2018. The massive growth in e-commerce is being driven largely by sales on online

marketplaces.    For example, in 2019, United States consumers spent $221.95 billion in e-

commerce sales on Amazon, a 25.3% increase from 2018. See Jessica Young, U.S. ecommerce

sales    grow    14.9%     in   2019,    DIGITAL      COMMERCE      360     (February    19,    2020),

https://www.digitalcommerce360.com/article/us-ecommerce-sales/.

         39.    While online marketplaces have created a great deal of opportunity, they also

greatly challenge a manufacturer’s ability to control the quality of its products.

         40.    Unlike when purchasing products at a brick-and-mortar store, consumers who

purchase products through online marketplaces cannot touch, inspect, or interact with products

before purchasing them. Instead, consumers must trust that the product they select over the

Internet will be authentic and of the quality they expect and typically receive from the

manufacturer.

         41.    Online marketplaces have an exceedingly low barrier to entry, do not require sellers

to be authorized sellers of the products they sell, and do not require sellers to disclose to consumers

whether they are an authorized or unauthorized seller. As a result, any person who is able to obtain



COMPLAINT                                                                                      PAGE 9
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20               Page 10 of 47 PageID 10



a brand owner’s products through unauthorized diversion can sell the products on online

marketplaces while concealing that they are an unauthorized seller who is outside of, and does not

abide by, the brand owner’s quality controls.

       42.     Online marketplaces are overrun by unauthorized sellers who have no relationship

with (or obligations to) brand owners who exercise quality controls over their products sold by

authorized sellers. It is unfortunately common for unauthorized sellers to sell diverted products

on online marketplaces that are of lesser quality than products sold through brand owners’

authorized channels. See Scott Cohn, Greed Report: Your quest for savings could land you in the

“gray market,” CNBC, Sept. 8, 2016, https://www.cnbc.com/2016/09/08/greed-report-your-

quest-for-savings-could-land-you-in-the-gray-market.html; Alexandra Berzon et al., Amazon Has

Ceded Control of Its Site. The Result: Thousands of Banned, Unsafe or Mislabeled Products, THE

WALL STREET JOURNAL, Aug. 23, 2019, https://www.wsj.com/articles/amazon-has-ceded-control-

of-its-site-the-result-thousands-of-banned-unsafe-or-mislabeled-products-11566564990. It is also

common for unauthorized sellers to sell products that are previously used—including products

retrieved from dumpsters—as “new” on online marketplaces.        See Khadeeja Safdar et al., You

Might Be Buying Trash on Amazon—Literally, THE WALL STREET JOURNAL, Dec. 18, 2019,

https://www.wsj.com/articles/you-might-be-buying-trash-on-amazonliterally-11576599910.

       43.     Third-party sellers on Amazon may also sell counterfeit items or allow counterfeit

items to enter the stream of commerce through poor controls, sourcing, and fulfillment practices.

       44.     For example, the Department of Homeland Security recently published a report

noting that online marketplaces can facilitate the sale of counterfeit goods and that “American

consumers shopping on e-commerce platforms and online third-party marketplaces now face a

significant risk of purchasing counterfeit or pirated goods.” Department of Homeland Security,



COMPLAINT                                                                                PAGE 10
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                    Page 11 of 47 PageID 11



Combating Trafficking in Counterfeit and Pirated Goods (Jan. 24, 2020), available at

https://www.dhs.gov/sites/default/files/publications/20_0124_plcy_counterfeit-pirated-goods-

report_01.pdf, at 7. The report stated that consumers on online marketplaces cannot rely on

traditional “red flag” indicators of counterfeits and “have been surprised to discover that upon

completion of an online sales transaction, that the order will be fulfilled by an unknown third-party

seller.” Id. at 14-15, 38. To mitigate these problems, the report recommended “[s]ignificantly

enhanced vetting of third-party sellers.” Id. at 35.

         45.    The business press has also reported extensively on how there is an “epidemic” of

counterfeit products being sold on the online marketplaces that diverters are exploiting because

they know consumers trust marketplaces and think the products they are buying through the

marketplaces are genuine. See Spencer Soper, Amazon Gets Real About Fakes, Bloomberg, Nov.

28, 2016, https://www.bloomberg.com/news/articles/2016-11-28/amazon-gets-real-about-fakes;

Jay Greene, How Amazon’s quest for more, cheaper products has resulted in a flea markets of

fakes,    THE    WASHINGTON        POST,     Nov.      14,   2019,     https://www.washingtonpost.

com/technology/2019/11/14/how-amazons-quest-more-cheaper-products-has-resulted-flea-

market-fakes/?arc404=true.

         46.    The problem of sales of counterfeit and other poor-quality products on online

marketplaces has become so serious that, in November 2019, the United States Senate Finance

Committee issued a bipartisan report on the issue. The Committee found that the rise of e-

commerce has fundamentally changed how consumers shop for products and that, as e-commerce

has grown, counterfeit goods and products that “violate a right holder’s trademark or copyright”

are being sold at an accelerating rate on e-commerce platforms. The Committee concluded that

these sales are a “significant threat” to rights holders’ brands and to consumers, and that under



COMPLAINT                                                                                   PAGE 11
      Case 4:20-cv-01189-P Document 1 Filed 10/29/20                Page 12 of 47 PageID 12



current law it is up to rights holders to protect their intellectual property rights online. See Senate

Finance Committee, The Fight Against Fakes: How Statutory and Regulatory Barriers Prevent

the       Sharing       of     Information        on       Counterfeits,      Nov.        7,      2019,

https://www.finance.senate.gov/imo/media/doc/The%20Fight%20Against%20Fakes%20%20(20

19-11-07).pdf.

         47.     In its 2018 and 2019 annual reports to its shareholders, Amazon also admitted that

third party sellers on its marketplace are selling products that are “counterfeit,” “pirated,” “stolen,”

or otherwise “materially different” from the product that was described to consumers. See

Amazon.com, Inc., Annual Report (Form 10-K), at 14 (Jan. 31, 2019), available at

https://www.sec.gov/Archives/edgar/data/1018724/000101872419000004/amzn-20181231x

10k.htm; Amazon.com, Inc., Annual Report (Form 10-K), at 14-15 (January 30, 2020), available

at https://ir.aboutamazon.com/static-files/63a014ac-bd47-42ce-b548-022a90d96e9a.               Amazon

conceded that these actions are “violating the proprietary rights of others,” and warned its investors

that it could be liable for “unlawful activities” of Amazon third-party sellers.

         48.     Because brand owners have no relationship with or control over unauthorized

sellers, brand owners have no ability to exercise their quality controls over products sold by

unauthorized sellers or to ensure the products are safe and authentic. A manufacturer’s inability

to exercise control over the quality of its products presents serious risks to the safety of consumers.

         49.     The structure, construction, and user interface of online marketplaces also pose

threats to a manufacturer’s ability to maintain its goodwill, reputation, and brand integrity.

         50.     When purchasing products on an online marketplace, customers are not informed

whether a seller of a product is authorized by the manufacturer. Additionally, the interface design

of many online marketplaces causes consumers to falsely believe that they are always purchasing



COMPLAINT                                                                                      PAGE 12
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                  Page 13 of 47 PageID 13



from the manufacturer or, at minimum, from an authorized seller that is selling under the

manufacturer’s oversight and with the manufacturer’s approval. Consumers who purchase on

Amazon are particularly likely to experience this confusion because, on Amazon, all sellers of a

product are listed under a single product listing that states “By [name of brand]” immediately under

the title of the product even though many products are sold on Amazon by unauthorized sellers

that have no relationship with the brand owner.

       51.     For all of these reasons, a vast number of consumers purchase products on online

marketplaces without recognizing that they purchased from an unauthorized seller that does not

(and cannot) follow the manufacturer’s quality controls.

       52.     When a customer purchases a product on an online marketplace and receives a

damaged, defective, or otherwise poor-quality product, the customer is much more likely to

associate the problem with the brand/manufacturer rather than the product seller.

       53.     Online marketplaces also give disgruntled customers a powerful and convenient

forum to air their grievances about problem products—online product reviews. Any consumer

who is dissatisfied with the product received can post a review on the marketplace for all other

consumers across the world to see. These reviews, which are often permanently fixed, will often

criticize the brand rather than the marketplace seller that sold the product.

       54.     Online product reviews significantly impact a brand’s reputation. Survey results

show that 82% of United States adults “sometimes” consult online reviews for information when

they consider buying a new product online, and 40% “always” or “almost always” consult such

reviews. Aaron Smith & Monica Anderson, Online reviews, PEW RESEARCH CENTER, Dec. 19,

2016, http://www.pewinternet.org/2016/12/19/online-reviews/.




COMPLAINT                                                                                  PAGE 13
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 14 of 47 PageID 14



       55.     Consumers place extraordinary trust in these online reviews. Indeed, consumers

are more than 10 times more likely to rely on consumer-generated product reviews than product

descriptions written by manufacturers. Moms Place Trust in Other Consumers, EMARKETER, Feb.

10, 2010, https://www.emarketer.com/Article/Moms-Place-Trust-Other-Consumers/1007509.

       56.     Because consumers so heavily “rely on reviews when they’re shopping online,” the

Federal Trade Commission has begun suing companies who post fake reviews of their products on

online marketplaces. Megan Henney, FTC cracking down on fake Amazon reviews, FOX BUSINESS,

Feb. 28, 2019, https://www.foxbusiness .com/technology/ftc-cracking-down-on-fake-amazon-

reviews (quoting a press release from the director of the FTC).

       57.     Because of the reliance consumers place on online reviews, negative online reviews

can be the death knell for a manufacturer’s online product listings. According to one study, merely

three negative online reviews will deter a majority (67%) of online consumers from purchasing a

particular product. Graham Charlton, How many bad reviews does it take to deter shoppers?,

ECONSULTANCY, April 11, 2011, https://econsultancy.com/blog/7403-how-many-bad-reviews-

does-it-take-to-deter-shoppers.

       58.     Negative reviews also hurt a brand’s placement in search results on Amazon and

other search engines, as Amazon’s search algorithm downgrades products it believes consumers

are less likely to buy. Thus, poor reviews can create a downward spiral where downgraded search

placement leads to reduced sales, which leads to search placement falling further.

Dickies Has Been the Target of Negative Online Marketplace Reviews from Customers Who
Purchased Products from Unauthorized Sellers

       59.     Consumers who purchase from unauthorized sellers on online marketplaces

frequently receive poor-quality products and leave negative reviews on the product listing. These

negative reviews injure consumer perceptions of a brand’s quality and reputation, as well as its


COMPLAINT                                                                                 PAGE 14
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                Page 15 of 47 PageID 15



placement in search results, ultimately causing the brand to suffer damage to its goodwill and lost

sales.

         60.    Dickies has been a victim of the issues caused by unauthorized sellers on online

marketplaces.    Numerous consumers who purchased products bearing Dickies Registered

Trademarks from unauthorized sellers, like Defendants, have written negative reviews where they

complained of receiving products that were damaged, mislabeled, or of otherwise poor quality.

         61.    For example, Defendants have offered for sale the “Dickies Men's Original 874

Work Pant” product seen in the screenshot below.




         62.    As seen in the following screenshots, numerous consumers have left negative

reviews of this product, complaining of receiving products that were damaged, mislabeled, or

otherwise defective:




COMPLAINT                                                                                 PAGE 15
  Case 4:20-cv-01189-P Document 1 Filed 10/29/20   Page 16 of 47 PageID 16




COMPLAINT                                                             PAGE 16
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20             Page 17 of 47 PageID 17




       63.    Another Dickies-branded product listing that Defendants have offered for sale is

the “Dickies Men's Short-Sleeve Coverall.”




       64.    Consumers of this product have left reviews similarly complaining of receiving

mislabeled, damaged, or otherwise defective merchandise:




COMPLAINT                                                                             PAGE 17
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20              Page 18 of 47 PageID 18




       65.    The foregoing reviews are only a sample of the negative reviews that appear on

Amazon of products bearing the Dickies Registered Trademarks that are sold by Defendants.

Purchasers of other products bearing the Dickies Registered Trademarks sold by Defendants on

Amazon have also left negative reviews of the products.

       66.    Amazon does not allow product reviews to identify the seller who sold the product

that is the subject of the product review. Given that Defendants are selling a high volume of

products bearing the Dickies Registered Trademarks on Amazon and are not subject to Dickies’

quality controls, however, it is likely that some of the foregoing negative reviews—and the many




COMPLAINT                                                                               PAGE 18
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 19 of 47 PageID 19



similar reviews of Dickies Products that appear on the Amazon website—were written by

customers who purchased products bearing the Dickies Registered Trademarks from Defendants.

Dickies Has Implemented Strict Quality Controls to Ensure Product Quality,
Particularly on Online Marketplaces

       67.     Dickies’ distribution controls are a quality control measure intended to minimize

the risk and reputational damage caused by the illegal sale of poor-quality products bearing the

Dickies Registered Trademarks by unauthorized sellers like Defendants who do not abide by

Dickies’ quality controls. The goal of Dickies’ quality control program is to ensure that consumers

who buy Dickies products, including ones buying online, receive the high-quality products and

services that they expect with the Dickies name. By preventing consumers from receiving poor-

quality products, the program both protects consumers from confusion and also protects the value

and goodwill associated with the Dickies brand.

       68.     Dickies abides by its quality control requirements and requires its Authorized

Sellers to abide by them as well.

       69.     Dickies’ ability to exercise its quality controls is essential to the integrity and

quality of Dickies products, as well as the value of the Dickies Registered Trademarks and other

intellectual property.

       70.     Dickies’ quality controls begin with requiring that all sales of Dickies products take

place through Dickies’ website, Dickies’ retail stores, or through Authorized Sellers. This basic

step ensures that everyone who is selling Dickies products is ultimately subject to Dickies’ quality

control requirements.

       71.     Dickies carefully vets prospective Authorized Sellers to ensure that only those

applicants with a reputation for and a commitment to quality are permitted to become Authorized

Sellers of Dickies products.


COMPLAINT                                                                                   PAGE 19
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                  Page 20 of 47 PageID 20



       72.     Authorized Sellers are required by contract to sell products only in certain channels

and to abide by Dickies’ policies and procedures, including, without limitation, the Authorized

Retailer Policy, the Authorized Distributor Policy, and the National Brand Protection Policy

(collectively, the “Dickies Rules”).

       73.     Among other conditions, the Dickies Rules require Authorized Sellers to purchase

Dickies products only from Dickies directly or authorized distributors approved by Dickies. This

restriction ensures that the chain of custody can be established for all Dickies products sold by

Authorized Sellers, and thus prevents counterfeits, secondhand goods, or other low-quality

products from entering into the distribution chain. The Dickies Rules also require Authorized

Sellers to sell only to end users or to retailers approved by Dickies, thus guarding against leaks in

the chain of distribution.

       74.     The Dickies Rules prohibit Authorized Sellers from altering any Dickies products

or packaging without Dickies’ consent or selling Dickies products outside of approved Dickies-

branded packaging.

       75.     The Dickies Rules also require Authorized Sellers to give consumers instructions

about Dickies’ products and the guarantee and services that come with them. These requirements

ensure that consumers get all the information they need and service they expect related to Dickies

products.

       76.     Authorized Sellers are subject to auditing and review upon request by Dickies to

ensure that the Dickies Rules are being followed.

       77.     It is only by limiting authorized sales to Authorized Sellers who have access to, and

are required to follow, the Dickies Rules that Dickies is able to ensure the satisfaction of consumers

and to maintain the integrity and reputation of the Dickies brand.



COMPLAINT                                                                                    PAGE 20
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 21 of 47 PageID 21



Dickies Exercises Additional Quality Controls over Products Sold Online

       78.     As shown in consumer reviews cited above (¶¶ 62-66), Dickies products sold online

are more susceptible to quality and authenticity problems as consumers cannot see or touch

products before they buy them. These problems are especially severe on online marketplaces such

as Amazon, where sellers’ are identities are obscured, sellers are not required to disclose whether

they are an authorized seller, and many sellers may share a single product listing page.

       79.     Accordingly, Dickies has placed additional quality control requirements on

Authorized Sellers who it allows to sell Dickies Products online (“Authorized Online Sellers”),

which are in addition to those that apply to all Authorized Sellers.

       80.     Dickies will only approve an Authorized Online Seller’s website where it is clear

that the website is operated by the Authorized Online Seller in their own name, thus preventing

sales by anonymous online sellers who are not accountable to consumers or Dickies and making

sure that consumers always know who they are buying from, the way they would know what store

they are buying from when shopping brick-and-mortar.

       81.     Authorized Online Sellers are also prohibited from selling anonymously and

required to use reasonable efforts to respond to all consumer feedback and provide copies of the

consumer feedback and related material to Dickies upon request. These requirements allow the

consumer to identify the seller and know who to contact to address issues, as well as allowing

Dickies to quickly identify and address any quality issues that consumers encounter.

       82.     Dickies also operates an Online Quality Control Auditing Program, under which it

periodically examines and conducts test purchases from all authorized websites to ensure that

Dickies’ quality control requirements are being followed.

       83.     Because of the unique nature of the online marketplaces, Dickies permits none of

its Authorized Online Sellers to operate as a third-party seller on online marketplace websites,
COMPLAINT                                                                                  PAGE 21
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                  Page 22 of 47 PageID 22



including Amazon, without its prior written consent.

        84.     These quality controls are essential to the reputation of the Dickies Registered

Trademarks because they minimize the risk that consumers purchasing Dickies products online

will receive poor-quality or counterfeit products, and allow Dickies to quickly address any quality

issues that do arise.

Genuine Dickies Products Come with Dickies’ Satisfaction Guarantee; The Products Sold
by Defendants Do Not

        85.     Dickies provides customers who purchase genuine Dickies Products from Dickies

itself or from Authorized Sellers with the Dickies Satisfaction Guarantee (the “Satisfaction

Guarantee”). The Satisfaction Guarantee allows a customer who is dissatisfied with a Dickies

product for any reason to return the product to Dickies for a full refund, replacement, or gift card.

See Satisfaction Guarantee & Returns, available at https://www.dickies.com/returns.html. Such

statements are incorporated herein.

        86.     Dickies extends the Satisfaction Guarantee only to products that were sold by

sellers that are subject to Dickies’ quality controls: i.e., products purchased from Dickies itself or

from an Authorized Seller. Because products sold by unauthorized sellers are not subject to

Dickies’ quality controls and Dickies cannot ensure the quality of such products, Dickies does not

extend the Satisfaction Guarantee to products sold by unauthorized sellers, including Defendants.

As shown by the consumer complaints cited in ¶¶ 62-66, unauthorized sellers frequently sell

products that are counterfeit, seconds, outside of original packaging, used, or damaged.

        87.     All individuals and entities—including Authorized Sellers—are prohibited from

selling Dickies products on Amazon and other third-party marketplaces without Dickies’ prior

written consent. Accordingly, any Dickies product sold on a third-party marketplace such as

Amazon without the prior written consent of Dickies does not come with the Satisfaction

COMPLAINT                                                                                    PAGE 22
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 23 of 47 PageID 23



Guarantee. The Satisfaction Guarantee is a material component of genuine Dickies Products.

Consumers who purchase Dickies Products with the Satisfaction Guarantee receive the peace of

mind that they are receiving a high-quality product, that Dickies stands behind the product, and

that they can return the product to Dickies for a full refund, replacement, or gift card if they are

dissatisfied.

        88.     Consumers would find it material and relevant to their purchasing decision to know

whether a Dickies Product they are considering buying is covered by the Satisfaction Guarantee.

If a consumer knew a product did not come with the Satisfaction Guarantee, the consumer would

be less likely to purchase the product.

Defendants’ Unauthorized Sales of Non-Genuine Products Bearing the Dickies Registered
Trademarks

        89.     Due to the risks to consumers and the reputational concerns associated with the

illegal sale of products bearing the Dickies Registered Trademarks by unauthorized Internet

sellers, Dickies actively monitors the sale of Dickies Products online.         In the course this

monitoring, Dickies discovered a high volume of products bearing the Dickies Registered

Trademarks being illegally sold by Defendants on Amazon through the Storefronts in or about

January 2020.

        90.     Both Storefronts offer products for sale as “Fulfilled by Amazon,” often referred to

as “FBA”:




COMPLAINT                                                                                  PAGE 23
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20               Page 24 of 47 PageID 24




       91.     The FBA service requires Defendants to ship their products to Amazon’s

warehouses and, if and when sold, the products are shipped by Amazon to the buyer. Amazon

does not contact sellers for approval of the purchase. Defendants retain ownership of the products

they store at Amazon warehouses until they are purchased by consumers.


COMPLAINT                                                                                PAGE 24
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20               Page 25 of 47 PageID 25



       92.     By selling items FBA, Defendants agreed to have their products stored across the

country, including in any one of the nearly 20 Amazon fulfillment centers located in Texas. See

https://www.bizjournals.com/dallas/news/2020/02/04/amazon-dallas-fort-worth-fulfillment-

centers.html

        93.    As part of its investigation into the Storefronts, Dickies examined consumer

reviews of both Storefronts and found alarming quality and customer service issues that pervaded

both Storefronts.

        94.    “The Icon Group” has an abysmal 50% positive rating for the past 30 days and its

reviews indicate that customers have been very dissatisfied with products purchased from and

customer service offered by “The Icon Group.”

       95.     For example, many reviews allege that “The Icon Group” storefront has sold
counterfeit, damaged, or poor quality products, specifically items bearing the Dickies Trademarks:




COMPLAINT                                                                                PAGE 25
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20               Page 26 of 47 PageID 26




       96.     An alarming number of customers have also complained about the rude, non-

responsive, or just plain unethical conduct of “The Icon Group” storefront in responding to (or,

more accurately, failing to respond to) customer inquiries, including refusing to refund customers

their money on returned items:




COMPLAINT                                                                                PAGE 26
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20             Page 27 of 47 PageID 27




       97.    Consumers have also written similar complaints about products sold, and customer

service provided, by the “HB INC.” storefront:




COMPLAINT                                                                             PAGE 27
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 28 of 47 PageID 28




       98.     These types of complaints about Defendants are typical of the complaints made

about the products sold and the customer service provided by unauthorized sellers on online

marketplaces. Dickies allows its products to be sold only by Authorized Sellers, who are subject

to and must follow the quality control and customer service requirements in the Dickies Rules, to

prevent customers who purchase Dickies Products from suffering experiences like those described

in the above complaints about Defendants.

Defendants are Selling Defective Products Bearing the Dickies Registered Trademarks as
“New” while Actively Concealing From Customers That They are Receiving Products
Previously Designated as “Irregular”

       99.     Dickies conducted “test buys” of products bearing the Dickies Registered

Trademarks from the Storefronts to assess the quality issues that pervade the negative reviews of

the Storefronts.

       100.    All of the product buys revealed that the Storefronts are listing Dickies Products

under ASINs purporting to be “new,” first run items, but are actually delivering items designated

as “irregular,” the designation for damaged, imperfect, or “second run” items.

       101.    As part of Dickies’ quality controls, the garments it manufactures are inspected for

conformance with product specifications, including color, stitching, appropriate sizing, and overall

appearance.

COMPLAINT                                                                                  PAGE 28
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                     Page 29 of 47 PageID 29



        102.    When Dickies encounters products that are outside of Dickies’ specifications, it

stamps the product tag as “irregular”:




        103.    It also marks the garment itself in ink with a stamped “88” to designate the garment

as irregular:




        104.    Often, Dickies’ product inspectors will mark the flaw in the garment with a piece

of colored tape to allow for easy identification of the defect.

        105.    Dickies sells the irregular items only through designated resellers, and it requires

those resellers to clearly indicate that the items are “irregular.”

        106.    The products bearing the Dickies Registered Trademarks that Dickies purchased

from the Storefronts were advertised and listed by Defendants as “new,” first run items, but the


COMPLAINT                                                                                  PAGE 29
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                Page 30 of 47 PageID 30



garments that Dickies received were irregulars.

       107.    Specifically the “HB INC.” storefront sold the item “Dickies Men's Original 874

Work Pant, Dark Navy, 32W x 34L” as “new,” but the item received had an “88” stamp” and the

tag had been cut to remove the “irregular” stamp:




       108.    However, the product listing and order confirmation indicate that this item was

listed and sold as “new”:




       109.    Likewise, the “Icon Group” storefront sold the item “Dickies Men's 7 1/2 Ounce

Twill Deluxe Long Sleeve Coverall, Dark Navy, Large Regular” as new, but the item received was

stamped irregular, included tape designating the flaw in the garment, and the tag was cut to remove

the “irregular” stamp:




COMPLAINT                                                                                 PAGE 30
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                  Page 31 of 47 PageID 31




       110.    Again, the product listing and order confirmation indicate that this item was listed

and sold as “new”:




       111.    The test purchases also revealed that the items were individually marked with

Fulfillment Network Stock Keeping Unit (“FNSKU”) stickers. The FNSKU is the way that

Amazon identifies a product as unique to the seller that has sent it to the Amazon fulfillment center.

The presence of FNSKU stickers on the test purchases confirms that it was Defendants, and not


COMPLAINT                                                                                    PAGE 31
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                  Page 32 of 47 PageID 32



other third-party sellers on Amazon, who were responsible for selling “irregular” products bearing

the Dickies Registered Trademarks as new. In other words, Defendants’ products have not been

“comingled” with other sellers’ products.

Dickies Identifies Defendants as the Operators of the Storefronts

       112.    After Dickies discovered products bearing the Dickies Registered Trademarks

being illegally sold on the Storefronts, Dickies conducted an investigation to determine who was

operating the Storefronts.

       113.    Through its investigation, Dickies determined that Defendants are responsible, at

least in part, for the operation of the Storefronts. Upon information and belief, additional entities

and/or individuals may also assist in the operation of the Storefronts.

       114.    On or about February 14, 2020, counsel for Dickies sent Defendants a cease-and-

desist letter, demanding that they immediately cease selling products bearing the Dickies

Registered Trademarks.

       115.    This letter further notified Defendants that they were injuring Dickies in Texas

through their illegal actions and that they would be subject to personal jurisdiction in Texas if they

continued to engage in their conduct.

       116.    Defendants continued to sell products bearing the Dickies Registered Trademarks

on the Storefronts.

       117.    Counsel for Dickies sent Defendants a second cease-and-desist letter on or about

March 13, 2020.

       118.    On or about March 16, 2020, Defendants sent Dickies a response letter, in which

they indicated, among other things, their intention to continue selling products bearing the Dickies

Registered Trademarks on Amazon.



COMPLAINT                                                                                    PAGE 32
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                Page 33 of 47 PageID 33



       119.    Since that time, Defendants have continued to sell products bearing the Dickies

Registered Trademarks through both Storefronts.

       120.    Defendants have sold—and are continuing to sell—a high volume of infringing

products bearing the Dickies Registered Trademarks through their Storefronts. Dickies estimates

that, in the 30 days prior to the date of filing, Defendants have sold approximately $35,000.00

worth of infringing products through their Storefronts.

       121.    By virtue of utilizing the Amazon “FBA” service, through their Storefronts,

Defendants accept and fulfill orders from Texas residents for products bearing the Dickies

Registered Trademarks and allow infringing products bearing the Dickies Registered Trademarks

to be shipped to persons located in Texas through the regular course of business. Indeed, by virtue

of utilizing Amazon’s FBA service, Defendants agree to sell and ship product to all 50 states.

       122.    Defendants’ disregard of Dickies’ cease-and-desist letters and continued sale of

non-genuine products despite being informed of their unlawful conduct demonstrates that they are

acting intentionally, willfully, and maliciously.

Defendants are Infringing the Dickies Trademarks by Selling Products Bearing the Dickies
Registered Trademarks That Are Not Subject To, Do Not Abide By, and Interfere with
Dickies’ Quality Controls and Customer Service Requirements

       123.    Defendants are not Authorized Sellers of Dickies products and are not subject to,

and do not comply with, the Dickies Rules.

       124.    Because Defendants are not Authorized Sellers of Dickies products, Dickies is

unable to exercise control over the quality of products Defendants sell bearing the Dickies

Registered Trademarks.

       125.    Defendants directly violate Dickies’ quality controls by selling as products bearing

the Dickies Registered Trademarks as “new” when they have actually been marked as “irregular.”



COMPLAINT                                                                                 PAGE 33
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                  Page 34 of 47 PageID 34



       126.    The negative customer reviews of Defendants’ Storefronts also show that

Defendants are providing poor customer service and are selling products that are damaged,

defective, or otherwise different from what customers had ordered. Given the high number of

customers who have complained about the quality of products they purchased from Defendants,

including products bearing the Dickies Registered Trademarks, it is exceedingly likely that

Defendants are responsible for some of the negative reviews of Dickies Products that appear

elsewhere on the Amazon marketplace. See supra ¶¶ 62-66.

       127.    Defendants also interfere with Dickies’ quality controls because Dickies is unable

to audit Defendants’ practices. Therefore, among other things, Dickies cannot know if Defendants

are sourcing products from reliable sources, inspecting products upon receipt, avoiding risky

fulfillment practices such as commingling, ensuring that products are sold only in official and

unaltered Dickies packaging, or providing good customer service. Defendants’ practices thus risk

introducing counterfeit and other non-genuine products bearing the Dickies Registered

Trademarks into the stream of commerce.

       128.    The products Defendants sell are not genuine Dickies products because the products

are not subject to, do not abide by, and interfere with Dickies’ quality controls.

Defendants are Infringing the Dickies Registered Trademarks by Selling Products Bearing
the Dickies Registered Trademarks That Do Not Come with the Satisfaction Guarantee

       129.    As set forth above, genuine Dickies Products purchased from Dickies or Authorized

Sellers come with the Satisfaction Guarantee because they comply with Dickies’ quality controls,

and this Satisfaction Guarantee is a material part of what consumers expect when they purchase

Dickies Products.

       130.    Because Defendants are not Authorized Sellers of Dickies Products and do not

comply with Dickies’ quality controls, the products they sell bearing the Dickies Registered

COMPLAINT                                                                                PAGE 34
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 35 of 47 PageID 35



Trademarks do not come with the Satisfaction Guarantee.

       131.    Because the products Defendants sell do not come with the Satisfaction Guarantee,

they are materially different from genuine Dickies products.

       132.    Defendants’ unauthorized sale of non-genuine products bearing the Dickies

Registered Trademarks is likely to, and does, create customer confusion because customers who

purchase products from Defendants believe they are purchasing genuine Dickies Products that

come with the Satisfaction Guarantee when, in fact, they are not.

Defendants Are Engaging in False Advertising by Falsely Representing That “Irregular”
Products They Sell Are “New”

       133.    In addition to infringing on the Dickies Registered Trademarks, Defendants are also

falsely advertising that the products they sell are “New” and defect-free.

       134.    When a seller lists items on Amazon, Amazon requires the seller to identify the

condition of the product for sale as one of the following: “New”; “Renewed”; “Used – Like New

or Open Box”; “Used – Very Good”; “Used – Good”; or “Used – Acceptable.”                       See

https://sellercentral.amazon.com/gp/help/external/200339950.

       135.    Defendants list all products bearing the Dickies Registered Trademarks they sell to

consumers as “New.” As discussed above, however, the products that consumers actually receive

when purchasing from these listings have been designated by Dickies’ product inspectors as

irregular products, and they bear visible marks—including a stamped “irregular” tag, an “88”

stamp, and/or colored tape—that reveal them as outside Dickies’ specifications for first run items.

       136.    Pursuant to Amazon’s policies, a product can be listed as “New” only if it is a

“brand-new item.”




COMPLAINT                                                                                 PAGE 35
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 36 of 47 PageID 36



See https://sellercentral.amazon.com/gp/help/external/200339950.

       137.    Defendants know that they are listing products as “New” that Dickies’ product

inspectors have designated as flawed and unsellable, except by designated resellers who clearly

indicate that the products are “irregular.” Defendants’ knowledge is shown by the fact that

Defendants cut the tags of irregular products they sell, to remove the “IRREGULAR” stamp that

was placed on the tag by Dickies’ product inspectors.

       138.    Defendants’ actions are likely to deceive a substantial segment of potential

consumers.     Consumers who purchase products listed on Amazon as “New,” and with

“IRREGULAR” stamps on their tags removed by Defendants, would not expect to receive

products that Dickies’ inspectors designated as “irregular.”

       139.    Defendants’ deception is also material and likely to influence consumers’

purchasing decision. Consumers would not purchase the irregular products Defendants are

selling—at least at the full price Defendants and other sellers of Dickies Products charge for a

“new” product—if they knew the products Defendants are selling are irregular rather than new,

first-run products.

       140.    Dickies is injured by Defendants’ false advertising. Consumers think less of the

Dickies brand, and may write negative online reviews of Dickies Products, when they receive

products bearing the Dickies Registered Trademarks that they believe to be “new,” but which are

actually products that Dickies’ inspectors designated as “irregular” products that cannot be sold to

consumers unless they are clearly labeled as such.

Dickies Has Suffered Substantial Harm as a Result of Defendants’ Conduct

       141.    As set forth above, the unauthorized sale of products bearing the Dickies Registered

Trademarks through unauthorized sellers such as Defendants has caused significant harm to the



COMPLAINT                                                                                  PAGE 36
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 37 of 47 PageID 37



Dickies brand.

       142.      When a consumer receives a non-genuine, damaged, or other poor-quality product

from an unauthorized seller, such as Defendants, the consumer associates that negative experience

with Dickies. The consumer may also leave a negative online review of a Dickies Product. For

these reasons, Defendants’ ongoing sale of non-genuine products bearing the Dickies Registered

Trademarks harms the Dickies brand.

       143.      Dickies has suffered, and will continue to suffer, significant monetary harm as a

proximate result of Defendants’ actions including, but not limited to, loss of sales, damage to its

intellectual property, and damage to its existing and potential business relations.

       144.      Dickies has suffered, and will continue to suffer, irreparable harm as a proximate

result of Defendants’ actions, including, but not limited to, irreparable harm to its reputation,

goodwill, business and customer relationships, intellectual property rights, and brand integrity.

       145.      Dickies is entitled to injunctive relief because, unless enjoined by this Court,

Defendants will continue to unlawfully sell non-genuine products bearing the Dickies Registered

Trademarks, causing continued irreparable harm to Dickies’ reputation, goodwill, relationships,

intellectual property, and brand integrity.

       146.      Furthermore, Defendants’ conduct was and is knowing, reckless, intentional,

willful, malicious, wanton, and contrary to law.

       147.      Specifically, the product buys demonstrate that Defendants purposefully remove

the “irregular” stamp on tags of products bearing the Dickies Registered Trademarks to conceal

that the products were marked “irregular” and falsely represent them as new.

       148.      Defendants’ disregard of communications from Dickies and continued selling of

non-genuine products despite being informed of their unlawful conduct demonstrates that they are



COMPLAINT                                                                                  PAGE 37
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 38 of 47 PageID 38



acting intentionally, willfully, and maliciously.

        149.    Defendants’ willful infringement of the Dickies Registered Trademarks and

continued pattern of misconduct demonstrate intent to harm Dickies.

                               FIRST CAUSE OF ACTION
                 Trademark Infringement15 U.S.C. §§ 1114 and 1125(a)(1)(A)

        150.    Dickies hereby incorporates the allegations contained in the foregoing Paragraphs

1-149 as if fully set forth herein.

        151.    W-D Apparel Company, LLC is the owner of the Dickies Registered Trademarks.

        152.    W-D Apparel Company, LLC has registered the Dickies Registered Trademarks

with the United States Patent and Trademark Office.

        153.    The Dickies Registered Trademarks are valid and subsisting trademarks in full

force and effect.

        154.    Defendants willfully and knowingly used, and continue to use, the Dickies

Registered Trademarks in commerce for purposes of selling non-genuine products bearing the

Dickies Registered Trademarks on the Internet without Dickies’ consent.

        155.    The products Defendants sell bearing the Dickies Registered Trademarks are not

authorized for sale by Dickies.

        156.    The products Defendants sell bearing the Dickies Registered Trademarks are

materially different from genuine Dickies products because they are not subject to, do not abide

by, and interfere with the legitimate and substantial quality controls that Dickies has established.

        157.    The products Defendants sell bearing the Dickies Registered Trademarks are

materially different from genuine Dickies products because they do not come with the Satisfaction

Guarantee, which accompanies genuine Dickies products.

        158.    Defendants’ unauthorized sale of materially different products bearing the Dickies


COMPLAINT                                                                                   PAGE 38
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 39 of 47 PageID 39



Registered Trademarks is likely to cause confusion, cause mistake, or deceive consumers because

it suggests that the products Defendants offer for sale are genuine Dickies products when they are

not.

       159.    Defendants’ unauthorized sale of materially different products bearing the Dickies

Registered Trademarks is likely to cause confusion, cause mistake, or deceive consumers because

it suggests that the products Defendants offer for sale are sponsored, authorized, or otherwise

connected with Dickies when, in fact, they are not.

       160.    Defendants’ unauthorized use of the Dickies Registered Trademarks has infringed

upon and materially damaged the value of the Dickies Registered Trademarks and caused

significant damage to Dickies’ business relationships.

       161.    As a proximate result of Defendants’ actions, Dickies has suffered, and will

continue to suffer immediate and irreparable harm. Dickies has also suffered, and continues to

suffer, damage to its business, goodwill, reputation, and profits in an amount to be proven at trial.

       162.    Dickies is entitled to recover its damages caused by Defendants’ infringement of

the Dickies Registered Trademarks and disgorge Defendants’ profits from their willfully infringing

sales and unjust enrichment.

       163.    Dickies is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ infringement and unless Defendants are permanently

enjoined, Dickies will suffer irreparable harm.

       164.    Dickies is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the Dickies Registered Trademarks.




COMPLAINT                                                                                   PAGE 39
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                Page 40 of 47 PageID 40



                                  SECOND CAUSE OF ACTION
                                       Unfair Competition
                                    15 U.S.C. § 1125(a)(1)(A)

        165.    Dickies hereby incorporates the allegations contained in the foregoing Paragraphs

1-149 as if fully set forth herein.

        166.    As set forth above, Defendants are selling non-genuine products bearing the

Dickies Registered Trademarks that are materially different from genuine Dickies products.

        167.    Defendants’ sale of non-genuine products bearing the Dickies Registered

Trademarks is likely to cause consumer confusion and lead consumers to believe that those

products are affiliated with, connected with, associated with, sponsored by, or approved by Dickies

when they are not.

        168.    Defendants’ conduct constitutes unfair competition under the Lanham Act, 15

U.S.C. § 1125(a)(1)(A).

        169.    Dickies is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ unfair competition and unless Defendants are permanently

enjoined, Dickies will suffer irreparable harm.

        170.    Dickies is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith engaged in

unfair competition.

                                      THIRD CAUSE OF ACTION
                                           False Advertising
                                        15 U.S.C. § 1125(a)(1)(B)

        171.    Dickies hereby incorporates the allegations contained in the foregoing Paragraphs

1-149 as if fully set forth herein.

        172.    As set forth above, in their listings on Amazon, Defendants willfully and knowingly

used, and continue to use, the Dickies Registered Trademarks in interstate commerce for purposes

COMPLAINT                                                                                 PAGE 40
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20               Page 41 of 47 PageID 41



of advertising, promoting, and selling products bearing the Dickies Registered Trademarks without

Dickies’ consent.

       173.    Defendants’ advertisements and promotions of their products unlawfully using the

Dickies’ Registered Trademarks have been disseminated to the relevant purchasing public.

       174.    As discussed above, Amazon requires sellers to identify the condition of products

they sell. Classifying a product as “New” on Amazon means that the product is “brand-new” and

not flawed.

       175.    Defendants are falsely advertising that the products they sell bearing the Dickies

Registered Trademarks are “New,” and have not been designated as unsellable by Dickies.

       176.    These representations are false and misleading because the products Defendants

sell bearing the Dickies Registered Trademarks have been designated by Dickies’ product

inspectors as flawed and unsellable, except by designated resellers who clearly indicate that the

products are “irregular.”

       177.    Therefore, Defendants’ use of the Dickies Registered Trademarks in connection

with the unauthorized advertising, promotion, and sale of products misrepresents the nature,

characteristics, qualities, and origin of the products.

       178.    Defendants are well aware of their false advertising. Defendants’ knowledge is

shown by the fact that Defendants cut the tags of irregular products they sell, to remove the

“IRREGULAR” stamp that was placed on the tag by Dickies’ product inspectors.

       179.    Defendants’ actions are likely to deceive a substantial segment of potential

consumers.     Consumers who purchase products listed on Amazon as “New,” and with

“IRREGULAR” stamps on their tags removed by Defendants, would not expect to receive

products that Dickies’ inspectors designated as “irregular.”



COMPLAINT                                                                                PAGE 41
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                   Page 42 of 47 PageID 42



        180.       Defendants’ deception is also material and likely to influence consumers’

purchasing decision. Consumers would not purchase the irregular products Defendants are

selling—at least at the full price Defendants and other sellers of Dickies Products charge for a

“new” product—if they knew the products Defendants are selling are “irregular” rather than new,

defect-free products.

        181.       As a proximate result of Defendants’ actions, Dickies has suffered, and will

continue to suffer, damage to its business, goodwill, reputation, and profits in an amount to be

proven at trial.

        182.       Dickies is entitled to recover its damages caused by Defendants’ false advertising

and disgorge Defendants’ profits from their unjust enrichment.

        183.       Dickies is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ false advertising and unless Defendants are permanently

enjoined, Dickies will suffer irreparable harm.

        184.       Dickies is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith engaged in

false advertising.

                                   FOURTH CAUSE OF ACTION
                                      Trademark Infringement
                                   Tex. Bus. & Com. Code § 16.102

        185.       Dickies hereby incorporates the allegations contained in the foregoing Paragraphs

1-149 as if fully set forth herein.

        186.       The Dickies Registered Trademarks are distinctive and widely recognized by the

consuming public. Dickies’ products are sold and purchased through its website, retail stores, and

its network of Authorized Sellers throughout the United States, including Texas.



COMPLAINT                                                                                   PAGE 42
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                 Page 43 of 47 PageID 43



        187.    Defendants willfully and knowingly used, and continue to use, the Dickies

Registered Trademarks in commerce for purposes of selling non-genuine products bearing the

Dickies Registered Trademarks in Texas without Dickies’ consent.

        188.    Defendants’ unauthorized sale of products bearing the Dickies Registered

Trademarks is likely to cause confusion, cause mistake, or deceive consumers as to the origin of

the goods or services because it suggests that the products Defendants offer for sale are sponsored,

authorized, or otherwise connected with Dickies when they are not.

        189.    Dickies is entitled to injunctive relief under Tex. Bus. & Com. Code § 16.102(c).

        190.    Dickies is entitled to enhanced damages and attorneys’ fees under Tex. Bus. &

Com. Code § 16.102(d) because Defendants have acted with knowledge of the Dickies Registered

Trademarks and in bad faith.

                                  FIFTH CAUSE OF ACTION
                                Common Law Unfair Competition

        191.    Dickies hereby incorporates the allegations contained in the foregoing Paragraphs

1-149 as if fully set forth herein.

        192.    Defendants’ unauthorized advertisement and sale of non-genuine products bearing

the Dickies Registered Trademarks interferes with Dickies’ quality controls and its ability to

exercise quality control over products bearing the Dickies Registered Trademarks.

        193.    Defendants’ unauthorized advertisement and sale of non-genuine products bearing

the Dickies Registered Trademarks is likely to cause confusion, cause mistake, or deceive

consumers because Defendants’ use of the Dickies Registered Trademarks suggests that the

products Defendants offer for sale are subject to, and abide by, Dickies’ quality controls when, in

fact, they are not.




COMPLAINT                                                                                  PAGE 43
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                  Page 44 of 47 PageID 44



       194.    Defendants’ unauthorized advertisement and sale of non-genuine products bearing

the Dickies Registered Trademarks is likely to cause confusion, cause mistake, or deceive

consumers because Defendants’ use of the Dickies Registered Trademarks suggests that the

products Defendants offer for sale are genuine Dickies products when, in fact, they are not.

       195.    Defendants’ unauthorized advertisement and sale of non-genuine products bearing

the Dickies Registered Trademarks is likely to cause confusion, cause mistake, or deceive

consumers because Defendants’ use of the Dickies Registered Trademarks suggests that the

products Defendants offer for sale are sponsored by, authorized by, or otherwise connected with

Dickies when, in fact, they are not.

       196.    Defendants’ unlawful actions constitute active misrepresentation as to the source

of the products they sell. These false representations tend to confuse customers and induce them

to believe that Defendants’ products are genuine Dickies products when, in fact, they are not.

       197.    Defendants’ unauthorized sale of products bearing the Dickies Registered

Trademarks and unauthorized use of the Dickies Registered Trademarks in advertising infringes

the Dickies Registered Trademarks and constitutes unfair competition at common law.

       198.    Defendants’ unauthorized use of the Dickies Registered Trademarks has materially

damaged the value of the Dickies Registered Trademarks, caused significant damage to Dickies’

business relations, and infringed the Dickies Registered Trademarks.

       199.    As a result, Dickies has suffered, and continues to suffer, immediate and irreparable

harm. Dickies has also suffered, and continues to suffer, damages, including, but not limited to,

loss of business, goodwill, reputation, and profits in an amount to be proven at trial.

       200.    Dickies is also entitled to punitive damages because Defendants acted with actual

malice accompanied by a wanton and willful disregard of persons who foreseeably might be



COMPLAINT                                                                                  PAGE 44
   Case 4:20-cv-01189-P Document 1 Filed 10/29/20                   Page 45 of 47 PageID 45



harmed by their acts and omissions.

                               V.      CONDITIONS PRECEDENT

       201.    All conditions precedent to Dickies’ claims for relief, if any, have occurred or have

been performed.

                         VI.        REQUEST FOR ATTORNEYS’ FEES

       202.    Dickies is entitled to recover its attorneys’ fees and costs for this action, pursuant

to the federal and state law identified herein, and Dickies hereby seeks such recovery from

Defendants of all its reasonable and necessary attorneys’ fees and costs for prosecuting this action

and obtaining the relief requested herein.

                                      VII.   JURY DEMAND

       203.    Plaintiff demands a trial by jury on all claims and issues so triable.

                                    VIII. PRAYER FOR RELIEF

       WHEREFORE, Dickies prays for relief and judgment as follows:

       A.      Judgment in favor of Dickies and against Defendants in an amount to be determined

at trial including, but not limited to, compensatory damages, statutory damages, treble damages,

liquidated damages, restitution, including disgorgement of profits, and pre-judgment and post-

judgment interest, as permitted by law;

       B.      Preliminary and permanent injunctions enjoining Defendants and any employees,

agents, servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, any

and all other entities owned or controlled by Defendants, and all of those in active concert and

participation with Defendants (the “Enjoined Parties”) as follows:

               i)      Prohibiting the Enjoined Parties from advertising or selling, via the Internet
                       or otherwise, all products bearing the Dickies Registered Trademarks;




COMPLAINT                                                                                     PAGE 45
  Case 4:20-cv-01189-P Document 1 Filed 10/29/20                Page 46 of 47 PageID 46




            ii)    Prohibiting the Enjoined Parties from using any of the Dickies Registered
                   Trademarks in any manner, including advertising on the Internet;

            iii)   Prohibiting the Enjoined Parties from importing, exporting, manufacturing,
                   producing, distributing, circulating, selling, offering to sell, advertising,
                   promoting, or displaying any and all products bearing any of the Dickies
                   Registered Trademarks;

            iv)    Prohibiting the Enjoined Parties from disposing of, destroying, altering,
                   moving, removing, concealing, or tampering with any records related to any
                   products sold by them which contain the Dickies Registered Trademarks
                   including invoices, correspondence with vendors and distributors, bank
                   records, account books, financial statements, purchase contracts, sales
                   receipts, and any other records that would reflect the source of the products
                   that Defendants have sold bearing these trademarks;

            v)     Requiring the Enjoined Parties to take all action to remove from the
                   Enjoined Parties’ websites any reference to any of Dickies’ products, or any
                   of the Dickies Registered Trademarks;

            vi)    Requiring the Enjoined Parties to take all action, including but not limited
                   to, requesting removal from the Internet search engines (such as Google,
                   Yahoo, and Bing), to remove from the Internet any of the Dickies
                   Registered Trademarks which associate Dickies’ products or the Dickies
                   Registered Trademarks with the Enjoined Parties or the Enjoined Parties’
                   websites; and

            vii)   Requiring the Enjoined Parties to take all action to remove the Dickies
                   Registered Trademarks from the Internet, including from the website
                   www.amazon.com.

     C.     An award of attorneys’ fees, costs, and expenses.

     D.     Such other and further relief as the Court deems just, equitable and proper.




COMPLAINT                                                                              PAGE 46
  Case 4:20-cv-01189-P Document 1 Filed 10/29/20     Page 47 of 47 PageID 47



DATE: October 29, 2020            Respectfully submitted,

                                  /s/ Christopher J. Schwegmann
                                  Christopher J. Schwegmann
                                  Texas Bar No. 24051315
                                  cschwegmann@lynnllp.com
                                  LYNN PINKER HURST & SCHWEGMANN, LLP
                                  2100 Ross Avenue, Suite 2700
                                  Dallas, Texas 75201
                                  Telephone:     (214) 981-3800
                                  Facsimile:     (214) 981-3835

                                  Of Counsel:

                                  William D. Kloss, Jr.
                                  (pro hac vice applications forthcoming)
                                  Ohio Bar 0040854
                                  wdklossjr@vorys.com
                                  Martha Brewer Motley
                                  (pro hac vice applications forthcoming
                                  Ohio Bar 0083788
                                  mbmotley@vorys.com
                                  VORYS, SATER, SEYMOUR AND PEASE LLP
                                  52 E. Gay Street
                                  P.O. Box 1008
                                  Columbus, Ohio 43216-1008
                                  Telephone:     (614) 464-6400
                                  Facsimile:     (614) 719-6350


                                  ATTORNEY FOR PLAINTIFFS
                                  VF OUTDOOR, LLC and W-D APPAREL
                                  COMPANY, LLC




COMPLAINT                                                                   PAGE 47
